                   Case 1:20-cr-00154-JSR Document 5 Filed 02/21/20 Page 1 of 3



  UNITED STATES DISTRICT COURT
'SOUTHERN DISTRICT OF NEW YORK
                                                                             X

 UNITED STATES OF AMERICA                                                              INDICTMENT

                         - v. -                                                        20 Cr.

 CESAR VAZQUEZ


                                     Defendant.                              ~9. ()
                                                                             . ~--,
                                                                                             CRIM 154
 -   -    -    -    -    -   -   -     -    -   -   -   -    -   -   -       X




                                                                 COUNT ONE

                                           (Delay or Destruction of Mail)

          1.            On or about November 22, 2019, in the Southern District

of       New       York          and       elsewhere,                CESAR            VAZQUEZ,   the    defendant,     an

employee                of   the           United           States       Postal           Service,     did   unlawfully

secrete, destroy, detain, delay, and open letters, postal cards,

packages, bags, and mail, which had been entrusted to the defendant

and had come into the defendant's possession, and were intended to

be conveyed by mail, and carried and delivered by any carrier and

other employee of the Postal Service,                                                   and forwarded through and

delivered from any post office and station thereof established by

authority of the Postmaster General and the Postal Service,                                                            to

wit,      VAZQUEZ,               while working at                        a       United States          Postal   Service

Processing and Distribution Center in New York, New York, removed

letters             from         mail-sorting                    machines              and   trays     and   opened   the
       Case 1:20-cr-00154-JSR Document 5 Filed 02/21/20 Page 2 of 3



letters, all of which were intended to be conveyed by mail.



     (Title 18, United States Code, Sections 1703(a) and 2)




                                       Geo~,e.1 ~-   ~e,l"rflf'-/c yn
FOREPERSON                             GEOFFREY S. BERMAN
                                       United States Attorney
Case 1:20-cr-00154-JSR Document 5 Filed 02/21/20 Page 3 of 3



         Form No. USA-33s-274       (Ed. 9-25-58)



            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA

                               v.

                     CESAR VAZQUEZ,

                                         Defendant.


                       INDICTMENT

                          20 Cr.

            (18 U.S.C.    §§   1703(a) and 2.)

                 GEOFFREY S. BERMAN
                United States Attorney



                 f//N~   Foreperson
